Title: To John Adams from Joseph Delafield, 11 August 1825
From: Delafield, Joseph
To: Adams, John


				
					

To His Excellency John Adams, Esq: 

Sir
					Boston, August 11, 1825
				
				 

As doubts have been expressed by the Agent of His Britannic Majesty under 
the 6th and 7th articles of the Treaty of Ghent as to the position of the Long 
Lake mentioned in the Treaty of 1783, I have the honor to solicit any information you can give to identify that Lake, and would beg leave to submit the 
following questions: 

Upon what map did the Commissioners trace the Boundary Line described 
by the Treaty of 1783? 

Is the Long Lake intended by the Treaty of 1783 the Long Lake laid down 
on Mitchell’s map? 

I have the honor to be with / 
greatest respect / 

Yr. obed. servt. 

				
					Jos. Delafield 
Agent of the 
United States, etc.
				
				
			